              4:21-cv-03014-JMG-MDN Doc# 6 Filed: 01/20/21 Page 3 of 6 - Page ID # 51

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      .U NITED STATES DISTRICT COURT
                                                          for the

                                                     DISTRICT OF NEBRASKA

                                                            )
                                                            )
                                                            )
                                                            )
JUDY COHEN
                            Plainttjj(s)                    )
                                                            )
                                V.                                  Civil Action No.
                                                            )
NOVARTIS PHARMACEUTICALS CORPORATION; NOV AR.TIS            )
AG; NOV ARTJS PHARMA AG; NOV AR.TIS INSTITUTES FOR          )
BIOMEDICAL RESEARCH, INC.; NOV ARTIS
PHARMACEITTICALS UK LIMITED ; ALCON RESEARCH, LLC            )
ffkts AJ CON RESF ARCH I TD                                  )
                           DeJenddnt(s)                      )

                                                SUMMONS IN A CIVIL ACTION

To:        NOV ARTIS INSTITIITES FOR BIOMEDICAL
            RF.SEARCH, INC.
           250 Massachusetts A venue
           Cambridge, MA 02139



          A lawsuit has been filed against you.

        Within 21 days after service of this summom on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (aX2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose. name and address are:              Brandon L. Bogle, Esquire
                                          Levin, Papantonio
                                          316 South Baylen Street
                                          Suite 600
                                          Pensacola, FL 32502

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your amwer or motion with the court.                                                        ~
                                                                                                             -~   V.

                                                                                                                  '




 Date:      1/20/2021
               4:21-cv-03014-JMG-MDN Doc# 6 Filed: 01/20/21 Page 4 of 6 - Page ID# 52

AO 440 (Rev. 06/12) Summous in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, if any) N.f/111'
                                                                   JJ           .- J,,j .,,,l,.s ~.,..,, ,,J'"~~
                                                                           h ""..I~                          •  .,/,•~,,,/
                                                                                                                   ,       ~l'-3~,,.,,.d .. f .,,~




           0 I personally served the summons on the individual at {place)
                                                                                  on (date)                                    ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                    , a person of suitable age and discretion who resides there,
          ----------------
          on   (date), and mailed a copy to the individuars last known address; or

           ~      erved the summons on (name ofindtvidual)      &#~f""'l✓P#
                                                                  r    _
                                                                            .5r,.PNt!" e'n-/-"Pfa,.,_,.J .
                                                                                          ,            , v,,-,,,,_,,~I>
                                                                                                                                             , who is
                                                                                                                                             H_,,__,,11!',.
                                                                                                                     0                   1
            designated by law to accept service of process on behalf of (name oforganlzati<m)                        AllfltJ:t',,_,..~
                                                                                  on (date)                                    ; or

           0 I returned the summons unex.ecuted because                                                                                          ; or

           0 Other (specify):




            My fees are $ ~ 5=---~-'-
                                  . •_o_ _ _ for travel and $                          for services, for a total of$


            I declare under penalty of perjury that this information is true.



  Date:


                                                                            H~~,.,,/1 S"',.,//w,, ,e'1                    /4,,-~~ ><,,.e;e--,,;-
                                                                                              Prtnted name and title




                                                                     'J/ t,phl/'-r,~,c#/ $f                  /~.> ; / ~ ~                H.4    tt:,,9/D?'.
                                                                                                Ser,.,er's address
